IN THE SUPREME COURT OF THE STATE OF NEVADA


KENLY U. GARCIA,                                        No. 84464
                      Appellant,
                  vs.
PABLO SALAZAR, A/K/A PAUL
                                                                 FILED
SALAZAR, 2330 CAPISTRANO (APN                                    APR 2 9 2022
162-11-715-010), LAS VEGAS, NEVADA,                            ELIZABETH A. BROWN
                      Res ondent.                            CLERK OF SUPREME COURT
                                                            EY       V
                                                                 I:kPUTYCLK
                                                                      (
                      ORDER DISMISSING APPEAL

            This is a pro se appeal from an order expunging a lis pendens.
Eighth Judicial District Court, Clark County; Gloria Sturman, Judge.
            Because no statute or court rule provides for an appeal from an
order expunging a lis pendens, this court lacks jurisdiction over this appeal.
See NRAP 3A(b); Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301
P.3d 850, 851 (2013) (this court "may only consider appeals authorized by
statute or court rule"). Accordingly, this court
            ORDERS this appeal DISMISSED.'




                         Silver
                •

                                                                         J.
Cadish




      'Respondent's motion to dismiss this appeal is denied as moot.


                                                                   0201-13707
                cc:   Hon. Gloria Sturman, District Judge
                      Kenly U. Garcia
                      Law Offices of Michael F. Bohn, Ltd.
                      Eighth District Court Clerk




SUPREME COvST
        OF
     NEVADA


iO) 1947A
                                                    2